416 Pa. 73 (1964)
West Mead Township Appeal.
Supreme Court of Pennsylvania.
Argued October 6, 1964.
November 10, 1964.
*74 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
F. Joseph Thomas, with him R. Charles Thomas, for appellant.
John V. Pepicelli, City Solicitor, for appellees.
J. Perry Eckels, and Eckels, Stegner & Blystone, for taxpayers and residents, amici curiae.
OPINION BY MR. JUSTICE COHEN, November 10, 1964:
In both of these appeals annexation was sought pursuant to the provisions of the Act of July 20, 1953, P.L. 550, 53 P.S. §§ 67501-08. This Act is silent on the question of appellate review. Hence, appellants, in order to appeal to this Court, are required to comply with Rule 68 1/2 of the Rules of the Supreme Court of Pennsylvania. This appellants did not do and we on our own motions would dismiss both appeals. How ever, there is a more fatal defect than the failure to *75 comply with our Rule 68 1/2. After December 1, 1963 (the effective date of the Act of August 14, 1963, P.L. 819 (No. 401) § 1, 17 P.S. §§ 181, 182, which Act redefines the jurisdiction of the Superior Court) the appellate jurisdiction of all appeals from proceedings of any kind of the court of quarter sessions of the peace rests exclusively in the Superior Court, with exceptions not here applicable. Therefore, we remit these two appeals to that Court.